BLUE, Judge.
Rudi Barrientos appeals his convictions and sentences for numerous offenses stemming from a home invasion. We affirm his convictions but reverse and remand for re-sentencing.
Barrientos, who was a juvenile at the time he committed the offenses, was sentenced as an adult. The circuit court erred in sentencing him as an adult without making the individualized, written findings required by sections 39.059(7)(c) and (d), Florida Statutes (1991), and Troutman v. State, 630 So.2d 528 (Fla.1993).
We, therefore, affirm Barrientos’ convictions, reverse his sentences, and remand for further proceedings. The trial court may again sentence Barrientos as an adult if it complies with the requirements of sections 39.059(7)(c) and (d) and Troutman.
THREADGILL, C.J., and DANAHY, J., concur.